DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments filed on 10/19/2022 
This application is a CON of 16/472,425 now a PAT 11,165,941 B2 which is a 371 of PCT/CN2017/118337 12/25/2017
The application has a Foreign Priority date of 04/01/2017
Claims 1-99 had been previously cancelled
Claim 100 is independent
Claims 101-104 and 115 have been cancelled as a results of Amendments filed on 10/19/2022
Claims 100, 105-114, 116-119 are pending
Response to Arguments
Applicant's arguments filed 10/19/2022  have been fully considered but they are not persuasive. In view of the Terminal disclaimer filed on 10/19/2022, the Double Patenting rejection has been withdrawn.  On page 6 of the Remarks document, Applicant argues that the independent claim has been amended to contain “only one circuit board”.  Examiner respectfully disagrees, since the amended claim read “one circuit board”.  Examiner would also like to point out that Narayanswamy in Fig 3 and in ¶0017-¶0018 does disclose sensor 3003 which is bigger than the other camera sensors.  However, in order to speed up prosecution, Examiner has brought in a new reference and the detailed explanation has been set forth in the following action.  
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 100, 105-114, 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanswamy (U.S. Patent Publication Number 2016/0381260 A1) in view of Achenbach et al. (U.S. Patent Publication Number 2018/0170279 A1) and further in view of Lin et al. (U.S. Patent Publication Number 2018/0020160 A1).

Regarding Claim 100 and 117-119, Narayanswamy discloses an array camera module (Fig 3 – multi-camera system), comprising at least two optical lenses (Fig 3 – lens 312 with a lens holder) and a circuit board assembly, wherein the circuit board assembly (Fig 3 – standard PCB or in Fig 4 – PCB 401) further comprises: 
(Fig 4 – PCB 401; Note figure 4 discloses one PCB); 
at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively (Fig 3 – image sensor 310 or Fig 4 – image sensor 410; ¶0026; “bare sensor die is attached to the PCB and wire-bonded to the substrate”; ¶0030; “the camera sensors are packaged sensor parts, like in chip-scale-package and the sensors are attached to the PCB via SMT), 
each of the optical lenses is held in a photosensitive path of each of the photosensitive chips respectively (¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance); and 
at least one electronic component (¶0041), wherein each of the electronic components is conductively connected to the circuit board respectively (In ¶0041, Narayanswamy discloses that these components may be connected to the system board 2, mounted to the system board, or combined with any of the other components).
However, Narayanswamy fails to clearly disclose least one of the electronic components is located on a back face of the circuit board.
Instead, in a similar endeavor, Achenbach discloses at least one of the electronic components is located on a back face of the circuit board (Achenbach discloses the use of double sided PCB.  In ¶0026 Achenbach teaches the use double sided PCB with circuitry and components established at both sides of the circuit board).
Narayanswamy and Achenbach are combinable because both are related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use double sided circuit board as taught by Achenbach in the device disclosed by Narayanswamy.
	The suggestion/motivation for doing so would have been to accommodate all the components because of “the number of components established at the main circuit board” as explained by Achenbach in ¶0026.  
Narayanswamy  in Fig 3 and in ¶0018 discloses that all the sensors are of the same type but at least one is bigger than the other.  However, Narayanswamy in view of Achenbach fails to clearly disclose there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
Instead, in a similar endeavor, Lin discloses there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips (In Fig 3 and in ¶0036 Lin teaches that the camera 10 and 20 are both connected to the same circuit board 101.   Since the two photosensitive surfaces of the two cameras 10 and 20 are on either side of the circuit board, it is reasonable to interpret that the height difference between the first photosensitive surface and the second photosensitive surface are different).
Narayanswamy, Achenbach and Lin are combinable because both all related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the cameras on either side of the circuit board as taught by Lin in the device disclosed by Narayanswamy in view of Achenbach.
	The suggestion/motivation for doing so would have been to “provide a 360 degree panoramic camera device with a small volume” as explained by Lin in ¶0004.  
Therefore, it would have been obvious to combine Narayanswamy, Achenbach and Lin to obtain the invention as specified in the claim 100.

Regarding Claim 105, Narayanswamy in view of Achenbach and Lin discloses wherein the circuit board assembly (Narayanswamy : Fig 4 – PCB 401) further comprises a molding base having at least one light window (Narayanswamy discloses this in Fig 1), wherein the molding base is integrally bonded to the front face of the circuit board and surrounds the photosensitive chip, so that a photosensitive area of the photosensitive chip corresponds to the light window of the molding base (Narayanswamy: ¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance).

Regarding Claim 106, Narayanswamy in view of Achenbach and Lin discloses wherein the circuit board assembly further comprises a molding base having at least one light window (Narayanswamy discloses this in Fig 1) and a lens frame having at least one light through hole, wherein the molding base is integrally bonded to the front face of the circuit board and surrounds at least one of the photosensitive chips, so that a photosensitive area of the photosensitive chip corresponds to the light window of the molding base (Narayanswamy: ¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance), and wherein the lens frame is attached to the front face of the circuit board and surrounds other photosensitive chips, so that photosensitive areas of the other photosensitive chips correspond to the light through hole of the lens frame, and the molding base is adjacent to the lens frame (Narayanswamy: This is discloses in Fig 2 – 4; Fig 6 – steps 602 and 604).

Regarding Claim 107, Narayanswamy in view of Achenbach and Lin discloses wherein the molding base further embeds a non-photosensitive area of the photosensitive chip (In Fig 1, 2 and 4 Narayanswamy discloses that the molding base (or lens holder) embeds non-photosensitive part of the image sensor).

Regarding Claim 108, Narayanswamy in view of Achenbach and Lin discloses wherein the circuit board assembly further comprises an embedding portion which is integrally bonded to the back face of the circuit board (Since Achenbach discloses the double sided circuit board, Achenbach discloses this limitation).

Regarding Claim 109, this claim has limitations parallel to Claim 108.  Claim 109 is rejected on the same grounds as Claim 108.

Regarding Claim 110, Narayanswamy in view of Achenbach and Lin discloses wherein the embedding portion embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board (Achenbach: discloses this in Fig 2 and explains in ¶0020).

Regarding Claim 111, Narayanswamy in view of Achenbach and Lin discloses wherein at least one notch is disposed in a middle portion and/or a side portion of the embedding portion (Achenbach discloses this in Fig 2 – as shown in the attached figure).

    PNG
    media_image1.png
    584
    747
    media_image1.png
    Greyscale


Regarding Claim 112, Narayanswamy in view of Achenbach and Lin discloses all the limitations of Claim 101 except wherein the ratio of the area to which the embedding portion is bonded of the back face of the circuit board to the total area of the back face of the circuit board is greater than or equal to 1:2 and is less than or equal to 2:3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain a ratio of the area is either 1:2 or 2:3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 113, Narayanswamy in view of Achenbach and Lin discloses wherein the molding base is integrally bonded to the front face of the circuit board at the same time when the embedding portion is integrally bonded to the back face of the circuit board (Narayanswamy: in ¶0026, Narayanswamy discloses that the bare sensor die is attached to the PCB and wire-bonded to the substrate; he further discloses that the sensor can be attached to the PCB using solder-bonding; Achenbach: Since Achenbach discloses the double sided circuit board, Achenbach discloses the bonding to the back face of the circuit board).

Regarding Claim 114, Narayanswamy in view of Achenbach and Lin discloses wherein the molding base is bonded to the front face of the circuit board after the embedding portion is integrally bonded to the back face of the circuit board (Narayanswamy: in ¶0026, Narayanswamy discloses that the bare sensor die is attached to the PCB and wire-bonded to the substrate; he further discloses that the sensor can be attached to the PCB using solder-bonding; Achenbach: Since Achenbach discloses the double sided circuit board, Achenbach discloses the bonding to the back face of the circuit board).

Regarding Claim 116, this claim has limitations parallel to Claim 115.  Claim 116 is rejected on the same grounds as Claim 115.

Regarding Claim 117, Narayanswamy in view of Achenbach and Lin discloses an electronic device body (Narayanswamy: Fig 7); and at least one array camera module of claim 100, wherein the array camera module is disposed in the electronic device body.

Regarding Claim 118, Narayanswamy in view of Achenbach and Lin discloses wherein the electronic device body is a smart phone (Narayanswamy: ¶0002 – camera in a mobile phone or tablet platform).

Regarding Claim 119, Narayanswamy in view of Achenbach and Lin discloses wherein the array camera module is a front facing camera module of the smart phone, or the array camera module is a rear-facing camera module of the smart phone (Narayanswamy: ¶0002 – camera in a mobile phone or tablet platform).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        October 31, 2022